Howell, J.
This is an action by the payee against the drawer of a sight-draft, dated in Kentucky, on 7th October, 1862, and protested for non-payment, in the parish of Iberville, on 26th November, 1866; the defence to which is that the consideration is one that cannot be recognized by the courts of the country, being the price of a horse purchased by defendant, from plaintiff, "to be used, with the knowledge of the latter, in the service and aid of the late rebellion.
The defence is sustained by the evidence, and there can be no question as to the principle of law, that-obligations or cpntracts, with such cause, cannot be enforced in our tribunals.
Judgment affirmed.